As filed with the Securities and Exchange Commission on April 3, 2012 Registration File No. 333-133153 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 8 ING USA ANNUITY AND LIFE INSURANCE COMPANY IOWA (State or other jurisdiction of incorporation or organization) 41-0991508 (I.R.S. Employer Identification Number) ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Nicholas Morinigo, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3447 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ PART I INFORMATION REQUIRED IN PROSPECTUS ING USA Annuity and Life Insurance Company Deferred Modified Guaranteed Annuity Prospectus ING SmartDesign Multi-Rate Index Annuity April 30 , 201 2 This prospectus describes ING SmartDesign Multi-Rate Index Annuity, a group and individual deferred modified guaranteed annuity contract (the “Contract”) offered by ING USA Annuity and Life Insurance Company (“ING USA” the “Company,” “we,” or “our”). The Contract is available in connection with certain retirement plans that qualify for special federal income tax treatment (“qualified Contracts”), as well as those that do not qualify for such treatment (“non-qualified Contracts”). We currently do not offer this Contract for sale to new purchasers. The Contract provides a means for you to allocate your single premium payment to one or more Accounts available under the Contract. Available Accounts include the: · Interest Account, which provides contract value based on the daily crediting of interest at a rate that yields an annual specified Guaranteed Interest Rate; · Term Indexed Account, which provides contract value based on the crediting at the end of the Term of an interest rate that reflects certain changes in a market index (“Index”) specified in the Contract (currently, The Standard and Poor’s 500 Composite Stock Price Index (the “S&P 500 ® ”)) during the Term; and · Annual Indexed Account, which provides contract value based on the annual crediting of an interest rate that reflects certain changes in an Index (currently, the S&P 500 ® ) during that contract year. We generally offer several Terms for each Account. You may allocate your premium payment to more than one Account, but you must select the same Term across all Accounts. Your contract value will vary to reflect interest credited under the Interest Account (on a daily basis) and the Annual Indexed Account (on an annual basis). Your contract value will not vary to reflect interest under the Term Indexed Account prior to the end of the Term. The interest earned on your money, as well as your principal, is guaranteed as long as you hold them until the expiration of the applicable Term. Contract values surrendered, withdrawn, or applied to an annuity option prior to that time are subject to a Market Value Adjustment, the operation of which may result in upward or downward adjustments in values, and may be subject to a surrender charge. You bear the risk that you may receive less than your principal if we take a Market Value Adjustment. You have the right to return a Contract within 10 days after you receive it for a refund of the adjusted contract value (which may be more or less than the premium payment you paid) or, if required by your state, the original amount of your premium payment. Longer free look periods apply in some states and in certain situations. Your free look rights depend on the laws of the state in which you purchase the Contract. This prospectus provides information that you should know before investing and should be kept for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. An investment in this contract is not a bank deposit and is not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. We pay compensation to broker/dealers whose registered representatives sell the Contract. See “Other Contract Provisions – Selling the Contract,” for further information about the amount of compensation we pay. SD Multi-Rate Index TABLE OF CONTENTS Page INDEX OF SPECIAL TERMS 1 SUMMARY: CHARGES 2 SUMMARY: THE CONTRACTS ACCOUNTS AND RISK FACTORS 2 ING USA ANNUITY AND LIFE INSURANCE COMPANY 3 FINANCIAL STATEMENTS 4 THE ANNUITY CONTRACT 4 THE INTEREST ACCOUNT 6 THE TERM INDEXED ACCOUNT 7 THE ANNUAL INDEXED ACCOUNT 8 MARKET VALUE ADJUSTMENT 10 CONTRACT PROVISIONS 11 WITHDRAWALS 13 DEATH BENEFIT 15 CHARGES 17 THE ANNUITY OPTIONS 18 OTHER CONTRACT PROVISIONS 20 OTHER INFORMATION 23 FEDERAL TAX CONSIDERATIONS 24 APPENDIX A  Term Indexed Account Examples A1 APPENDIX B  Annual Indexed Account Examples B1 APPENDIX C  Market Value Adjustment Examples C1 APPENDIX D  Surrender Charge for Excess Withdrawals Examples D1 SD Multi-Rate Index INDEX OF SPECIAL TERMS The following special terms are used throughout this prospectus. Refer to the page(s) listed for an explanation of each term: Special Term Page Annual Indexed Account 8 Annuitant 11 Annuity Start Date 11 Cash Surrender Value 13 Contract Date 11 Contract Owner 11 Contract Value 13 Contract Year 11 Free Withdrawal Amount 18 Guaranteed Interest Rates 6 Index Cover Index Growth 8 Index Return 7 Interest Account 6 Market Value Adjustment 10 Minimum Guaranteed Account Value 8 Monthiversary 8 Participation Rates 7 Renewal Terms 6 Selecting a Term 5 Surrender Charge 17 Term Indexed Account 7 The following terms as used in this prospectus have the same or substituted meanings as the corresponding terms currently used in the Contract: Term Used in This Prospectus Corresponding Term Used in the Contract Annuity Start Date Annuity Commencement Date Contract Owner Owner or Certificate Owner Contract Value Accumulation Value Free Look Period Right to Examine Period Withdrawals Partial Withdrawals SD Multi-Rate Index 1 SUMMARY: CHARGES Contract Owner Transaction Expenses* Surrender Charge: Complete Years Elapsed 0 1 2 3 4 5 6 7 8+ Since Start of Term Surrender Charge 8% 7% 6% 5% 4% 3% 2% 1% 0% * A Market Value Adjustment may apply to certain transactions. This may increase or decrease your contract value and/or your surrender amount. In addition, if you withdraw money from your Contract, die, or begin receiving annuity payments, we may deduct a premium tax charge of 0% to 3.5% to pay to your state. SUMMARY: THE CONTRACTS ACCOUNTS AND RISK FACTORS The Contract provides a means for you to allocate premium payments and contract value to one or more Accounts available under the Contract. The available Accounts include the: · Interest Account, which provides contract value based on the daily crediting of interest at a rate that yields an annual specified Guaranteed Interest Rate  for more information, see The Interest Account beginning on page 7; · Term Indexed Account, which provides contract value based on the crediting at the end of the Term of an interest rate that reflects certain changes in an Index specified in the Contract (currently, the S&P 500 ®1 ) during the Term  for more information, see The Term Indexed Account beginning on page 8; and · Annual Indexed Account, which provides contract value based on the annual crediting of an interest rate that reflects certain changes in an Index (currently, the S&P 500 ® ) during that contract year  for more information, see The Annual Indexed Account beginning on page 10. Not all Accounts may be available in all States. Which account is right for you depends on your investment time horizon, need for liquidity and risk tolerance. The Contract and its accounts are not designed to be a short-term investment. Liquidity Risk  An Interest Account allocation maintained for the duration of the applicable Term is guaranteed in full by the Company. Indexed Account allocations maintained for the duration of the applicable Term are guaranteed not be to be less than the Minimum Guaranteed Account Value, which equals 90% of first contract year premium payments (contract value upon renewal), credited with an interest rate we declare (currently, 0%). However, withdrawals and surrenders from an Account before the end of its Term are subject to a Market Value Adjustment, which may be positive or negative, and may be subject to a surrender charge. Because the Contract provides only limited liquidity during a Term through the free withdrawal provision, it is not suitable for short-term investment. 1 The Contract is not sponsored, endorsed, sold, or promoted by Standard & Poors, a division of the McGraw-Hill Companies, Inc. (S&P). S&P makes no representation or warrant, express or implied, to the owners of the Contract or any member of the public regarding the advisability of investing in securities generally or in the Contract particularly or the ability of the S&P 500 Index to track general stock market performance. S&Ps only relationship to the Licensee is the licensing of certain trademarks and trade names of the S&P and of the S&P 500 Index which is determined, composed, and calculated by S&P without regard to the Licensee or the Contract. S&P has no obligation to take the needs of the Licensee or the owners of the Contract into consideration in determining, composing, or calculating the S&P 500 Index. S&P is not responsible for and has not participated in the determination of the prices and amount of the Contract or the timing of the issuance or sale of the Contract or in the determination or calculation of the equation by which the Contract is to be converted into cash. S&P has no obligation or liability in connection with the administration, marketing, or trading of the Contract. S&P does not guarantee the accuracy and/or the completeness of the S&P Index or any data included therein and S&P shall have no liability for any errors, omissions, or interruptions therein. S&P makes no warranty, express or implied, as to results to be obtained by licensee, owners of the Contract, or any other person or entity from the use of the S&P 500 Index or any data included therein. S&P makes no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use with respect to the S&P 500 Index or any data included therein. Without limiting any of the foregoing, in no event shall S&P have any liability for any special, punitive, indirect, or consequential damages (including lost profits), even if notified of the possibility of such damages. SD Multi-Rate Index 2 Investment Risk for the Interest Account  The investment risk and return characteristics for the Interest Account are similar to those of a zero coupon bond or certificate of deposit; an Interest Account, if maintained until the end of its Term, provides a fixed rate of return over a stated period. Principal and credited interest are guaranteed by the Company and are available without surrender charge or Market Value Adjustment during the 30-day period prior to the end of each Term. If Interest Account Value is withdrawn prematurely, or before the 30-day period, then the effect of the surrender charge and Market Value Adjustment may result in a loss of principal. Investment Risk for the Indexed Accounts  The investment risk and return characteristics for an Indexed Account are expected to fall in between those typical of fixed annuities and those typical of equity mutual funds or variable annuities. A fixed annuity guarantees principal, and provides for no participation in equity or other markets. A variable annuity does not guarantee principal, and provides for 100% participation in equity or other markets. Long-term returns under the Indexed Accounts may be higher than those offered by a typical fixed annuity, but growth will be more volatile than under a fixed annuity as the Index fluctuates. The principal guarantee under the Contract may make an Indexed Account more suitable than direct equity investment for risk-averse Owners. However, expected long-term returns of Indexed Accounts will be lower than those for equity mutual funds or variable annuities. Furthermore, amounts withdrawn from an Indexed Account will not share in any Index Returns for the current period ( i.e. , the Term for the Term Indexed Account and the current contract year for the Annual Indexed Account). Loss of Principal Risk  Withdrawals of Account Value outside of the 30-day period prior to the end of a Term that are in excess of the Contracts free withdrawal amount may be subject to a surrender charge and Market Value Adjustment. A Market Value Adjustment may be positive, negative or result in no change. Because amounts withdrawn from the Term Indexed Account prior to the end of the Term and from the Annual Indexed Account prior to the end of a contract year do not participate in any Index Returns for that period, you should generally take withdrawals from the Interest Account. You bear the risk of loss that you may receive less than your principal after a surrender charge deduction and if we apply a Market Value Adjustment. Investments Amounts applied to the Accounts will be allocated to a non
